DETAILED ACTION
The amendment filed 6/15/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman et al.  (US 6,848,510) in view of Roaldsnes (US 7,802,622).  Bixenman et al. disclose a well screen, and completion system for use with a perforated base pipe (40, fig 3) to be positioned in a borehole, the well screen comprising: an arcuate outer .
Roaldsnes discloses a well screen, completion system and method of producing hydrocarbons from a formation, wherein a drainage layer (as comprising 30’, 34, fig 5) positioned radially adjacent to the base pipe and comprising stand-offs (34, 30’) 
Bixenman et al., in the embodiment of fig. 3, nor Roaldsnes discloses bumpers coupled to the drainage layer, that the stand-offs are dimples or rods, or a strap across the gap.  Bixenman et al. in other embodiments disclose a first bumper and a second bumper (64, figs 12-13), wherein each bumper is coupled to a drainage layer (all layers coupled as shown) and extends along an axial length of the well screen; the first bumper is coupled to a first longitudinal end of an outer shroud and the second bumper is coupled to the second longitudinal end of the outer shroud (fig 12-13); wherein stand-off comprise sections of rods (as in fig 3, as shown within 42); and a strap (118, fig 20) across a gap providing accommodation for control lines.  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the device and methods of Bixenman et al., as modified by Roaldsnes, with bumpers, as taught by the other embodiment of Bixenman et al. in order to help protect the control lines (or other structures) within the gap.  It would also have been obvious to one of ordinary skill in the art before the time of filing to substitute the stand-offs of Bixenman et al., as modified by 
	The combination above includes that the stand-offs extend further radially inward to contact the perforated base pipe as an arcuate distance between the respective stand-off and the gap increases such that the stand-offs opposite the gape extend the furthest inward (as in fig 5, of Roaldsnes); wherein the drainage layer is not perforated in an arcuate area radially inward from the gap (fig 3, Bixenman et al.); wherein the drainage layer comprises louvers forming stand-offs extending radially inward and wherein no louvers are formed in an arcuate area radially inward from the gap (as applied to Bixenman et al., fig 3 no louvers would be in arcuate area).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman et al. in view of Roaldsnes as applied to claim 3 above, and further in view of Danos (US 6,681,854).  Bixenman et al. and Roaldsnes disclose all the limitations of this claim, as applied to claim 3 above, except for the drainage layer radially inward from the gap as comprising perforations.  Danos et al. disclose a drainage layer (54) as between an outer shroud (56) and a perforated base pipe (52), wherein perforations in the drainage layer in an arcuate area radially inward from a gap (as in fig 2 at gap 62) are sized to provide the same restriction to flow of the particulate materials of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
11/8/2021